DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (US PGPub No. 2007/0129283 – previously cited) in view of . Goonoo et al. (Journal of Controlled Release 2014 183:154–166), O’Neill et al. (previously cited), and McKinney et al. (McKinney B - US Patent No. 8,916,195 – previously cited).
	McKinney et al. teach the reduction of food cravings to invoke weight loss by the administration of opioid antagonist and a -melanocyte stimulating hormone (see abstract and paragraphs 23 and 71). Specifically, a patient population with a body mass index (BMI) greater than 25 is of interest in the method where the administration of this combination of actives achieves weight loss (see paragraph 70 and examples). The BMI is taught to indicate whether a subject has a normal weight, is overweight, or is obese (see paragraph 70). Naltrexone in combination with bupropion is an exemplified oral combination that produces weight loss at 10% of initial weight every six months and can be adjusted as desired (see example 6; instant claims 28-33). Determination of this loss implicitly requires measuring the weight of the patient after administration. The administration of the drugs is not explicitly taught to occur via an implant.
Goonoo et al. teach of several injected and implantable naltrexone formulations (sea bstract). In particular, they teach of the disadvantages of oral delivery in its quick metabolism by the liver  and reliance of patients to be compliant with the required dosing regimen (see page 156 second column last partial paragraph-page 157 second column first partial paragraph). Subcutaneous implants are taught as an alternative delivery route that avoids this issues of oral administration (see page 158 second column second full paragraph). 
McKinney B teaches the co-administration of sustained release naltrexone with bupropion for weight loss (see column 4 lines 15-19 and claim 1). Mean plasma concentrations of naltrexone that are generated by their sustained release naltrexone composition range from 1.17-2.55 ng/ml (see table 14).
O’Neil et al. teach biodegradable subcutaneous implants that provide a declining rate of release of its active over time as it degrades (see paragraphs 12 and 57, example 6, claims 1, 3, 14, 38, 44, and 53-56; instant claims 21-22 and 27). Embodiments of the invention with naltrexone are detailed as multi-pellet implants and tested in rats and humans showing gradually diminishing amounts of naltrexone release over an extended timespan (see examples 1, and 3-6, figures 13, 16, and 19; instant claims 23-25). The human test showed daily blood concentrations of naltrexone ranging from 1 to 15 ng/ml which is similar to that shown instantly as achieving weight loss (see instant specification tables 1-4 and 6-7; instant claim 21). More broadly, O’Neil et al. teach the benefit of the multi-unit implant permitting more comfort for patients than single unit implants (see paragraph 71). Delivery durations are envisioned to span from more than 40 days to at least 3 years, where naltrexone is provided from the implant set at an amount of 1 to 20 g (see paragraphs 31 and 34; instant claim 21). This narrow dosage range embraces the instantly claimed values and overlaps the instantly claimed range, thereby rendering these claimed limitations obvious (see instant claims 21 and 37-40). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). This delivery duration range also implies that full degradation of the device occurs at some time after 30 days (see instant claim 26). More detailed discussion is also provided by O’Neil et al. of discrete amounts of naltrexone delivered by the implant set based upon the duration of release desired and the daily concentration that include 1 g and 2 g  (see paragraph 95; instant claims 37-39). In addition, an implant with at least two pellets is envisioned, where 3.6 g of naltrexone is collectively provided by the implant set (see claim 56; instant claim 40). These values are the same as or nearly the same as those instantly claimed, fall within the range taught by O’Neill et al., and the instant specification does not demonstrate the criticality of the naltrexone amount, thus the claimed values are obvious over these teachings as well. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention treat to patients with naltrexone in order to reduce their BMI via weight loss as suggested by McKinney et al. More specifically, it would have been obvious to reach this end by subcutaneously administering a set of implants as taught by O’Neill et al. where both naltrexone and bupropion are present in each implant to recapitulate the impact of their oral administration as taught by McKinney B. This drug combination is not taught to include a steroid. The conversion of an oral administration to a subcutaneous implant administration would have been obvious based upon the guidance by Goonoo et al. of the benefit of such a transition as the application of the same technique to a similar product in order to yield the same improvement. Further, the implant of O’Neill et al. demonstrates achieving similar blood concentration levels of naltrexone as the sustained release orally administered naltrexone of McKinney B. Thus the implantation of their implants with their envisioned range of naltrexone amounts as multiple pellets would have been obvious. "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") (see MPEP 2111.04). The wherein clauses of instant claims 28-33 merely characterize the results of those steps. Therefore, it is determined that the "wherein" clause is not entitled to weight in construing the claim. Further, it would have been obvious to measure the BMI of the subject subsequent to implantation in order to assess whether they are obese, overweight, or of normal weight because the method was initiated to lose weight and achieve a healthier or normal weight (see instant claim 34). Adjustment to the rate of weight loss would then follow in accordance with the suggestion by McKinney et al. to adjust this rate as desired (see instant claims 28-33). Therefore claims 21-34 and 37-40 are obvious over McKinney et al. in view of Goonoo et al., O’Neill et al., and McKinney B.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. in view of Goonoo et al., O’Neill et al., and McKinney B as applied to claims 21-34 and 37-40 above, and further in view of McElroy et al. (previously cited).
McKinney et al. in view of Goonoo et al., O’Neill et al., and McKinney B render obvious the limitations of instant claim 21, but do not discuss dietary counseling.
McElroy et al. detail the administration of a sustained release naltrexone and sustained release bupropion to overweight or obese patients in combination with dietary (nutritional) and behavioral counseling from a registered dietician to elicit weight loss (see abstract and page e2 second column third full paragraph). The combination was found to be helpful and resulted in a weight loss of 10%, relative to the start weigh over 24 weeks (see figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention treat to add dietary counseling as discussed by McElroy et al. to the method of McKinney et al. in view of Goonoo et al., O’Neill et al., and McKinney B to further support their goal of weight loss because the combination of drugs and desired outcome in the modified McKinney et al. teachings are the same as that in McElroy et al. Therefore claim 35 is obvious over McKinney et al. in view of Goonoo et al., O’Neill et al., McKinney B, and McElroy et al.

	
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. in view of Goonoo et al., O’Neill et al., McKinney B, and McElroy et al. as applied to claim 35 above, and further in view of Wai et al. (previously cited).
McKinney et al. in view of Goonoo et al., O’Neill et al., McKinney B, and McElroy et al. render obvious the limitations of instant claim 35, where a registered dietician provides nutritional counseling to aid in weight loss. The licensure of the provider of this counseling is not detailed.
Wai et al. teach clinical weight loss programs to be administered by licensed health providers that include physicians and dieticians (see page 197 first column first partial paragraph). Such programs can include nutritional counseling as well as prescriptive therapy and surgery (see page 197 first column first partial paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a licensed dietician as taught by Wai et al. to provide the nutritional therapy for the method of McKinney et al. in view of Goonoo et al., O’Neill et al., McKinney B, and McElroy et al. This choice would have been obvious because the therapy involves both medicinal treatment and counseling and Wai et al. detail licensure as the desirable credentialing for the providers of such therapy. Therefore claim 36 is obvious over McKinney et al. in view of Goonoo et al., O’Neill et al., McKinney B, McElroy et al., and Wai et al.


Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 112 is hereby withdrawn. The applicant’s remaining arguments are not persuasive and are addressed below. The rejections under 35 USC 103 have been modified in light of the amendment, in spite of the applicant’s unpersuasive arguments.
The applicant argues that none of the cited prior art teach a naltrexone implant without steroid. McKinney et al. and McKinney B teach the administration of a drug combination that includes naltrexone for weight loss and do not require the presence of a steroid. O’Neil et al. teach a naltrexone containing implant and do not require a steroid be present. An explicit teaching of the exclusion of a steroidal ingredient, as in the instant claims, is not required for the prior art to render the instant claims obvious. 
The applicant’s arguments concerning the teaching by Gooberman et al. and the coupling of a steroid with naltrexone presumes the totality of the teachings of Gooberman et al. must be included in the rejection in order for any part of their teachings to be relied upon. This reference was cited to demonstrate the recognition by the prior art of the benefit of administration of naltrexone via implant instead of via an oral route. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). However, given the preference of Gooberman et al. to design their implant with an opioid active, Goonoo et al. has been cited in their place to provide the same relied upon teaching in regard to naltrexone delivery via implant.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615